This is an appeal from an award by the State Industrial Board for thirteen and three-fifths weeks of disability covering the period from August 1, 1938, to November 3, 1938. The employer was engaged in the business of conducting a brewery and the claimant was employed as a worker in the brewery house. On July 30, 1938, while engaged in his regular occupation within the premises of the employer, and while proceeding to the washroom maintained by the employer, the claimant tripped and fell on the stairs leading thereto and as a result received the injuries which resulted in the award. Claimant was an all around man. Claimant ordinarily would have finished his work at about four-thirty. The accident happened at five-fifteen. It is the contention of the appellant that the claimant was loitering on the premises and, therefore, that the accident did not arise out of and in the course of the employment. The evidence fully sustained the award appealed from. Award unanimously affirmed, with costs to the State Industrial Board.